TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 11, 2021



                                      NO. 03-19-00801-CR


                               Whitney Charles Frilot, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.